Per Curiam.'

Let the judgment be affirmed.
Kirkpatrick, C. J.
The affidavit discloses the true cause of the action, viz : the agreement of the party to pay. The statute of 29th January, 1817, does not require the affidavit to set forth the true consideration, but only the true cause of action. This statute is now repealed by the act of 24th *368of February, 1820. By this latter act, the true consideration of the bond is required to be stated, but not by the former. •
Ford, J.
There is a statute which requires that an affidavit shall be made of the cause of action, in order to hold to bail. Pat. N. J. L. 348. That statute is always satisfied, that by stating in the affidavit, that the cause of action is a bond of a certain date. I think, therefore, that the affidavit in this case is sufficient.